

CONFIDENTIAL INFORMATION AND
INVENTION ASSIGNMENT AGREEMENT


This CONFIDENTIAL INFORMATION AND INVENTION ASSIGNMENT AGREEMENT (the
"Agreement"), dated as of October 20, 2006, is made between Bloodhound Search
Technologies, Inc., a Nevada corporation with an office currently at 19901
Southwest Freeway, Suite 114, Sugarland, Texas 77479 (the "Company"), and the
undersigned employee.


In consideration of my employment with the Company, the receipt of confidential
information while associated with the Company, and other good and valuable
consideration, I, the undersigned individual, agree that:


1.  Term of Agreement. This Agreement shall continue in full force and effect
for the duration of my employment by the Company (the "Period of Employment")
and shall continue thereafter until terminated through a written instrument
signed by both parties.


2.  Confidentiality.


(a) Definitions. For purposes of this Agreement, "Confidential Information"
shall mean any information relating to the business, operations, affairs,
technology, development, assets or condition (financial or otherwise) of the
Company which is not generally known by non-company personnel, or is proprietary
or in any way constitutes a trade secret (regardless of the medium in which
information is maintained or whether it is identified as confidential by the
Company) which I develop or which I obtain knowledge of or access to through or
as a result of the my relationship with the Company. Confidential Information
specifically includes, without limitation, business and marketing plans,
financings, cost and pricing information, financing and potential financing
sources of the Company, supplier information, all source code, system and user
documentation, and other technical documentation pertaining to the hardware and
software programs of the Company, including any proposed design and
specifications for future products and products in development, and all other
technical and business information considered confidential by the Company.
Confidential Information shall not include any information that is generally
publicly available or otherwise in the public domain other than as a result of a
breach by me of my obligations hereunder.


(b)  Existence of Confidential Information. The Company owns and has developed
and compiled, and will develop and compile, certain trade secrets, proprietary
techniques, codes, technologies and other Confidential Information which have
great value to its business. This Confidential Information includes not only
information disclosed by the Company to me, but also information developed or
learned by me during the course of my employment with the Company.


(c)  Protection of Confidential Information. I will not, directly or indirectly,
use, make available, sell, disclose or otherwise communicate to any third party,
other than in my assigned duties and for the benefit of the Company, any of the
Company's Confidential Information, either during or after my employment with
the Company. I agree not to publish, disclose or otherwise disseminate such
information without prior written approval of the President of the Company.


 
 

--------------------------------------------------------------------------------

 
(d)  Delivery of Confidential Information. Upon request or when my employment
with the Company terminates, I will immediately deliver to the Company all
copies of any and all materials and writings received from, created for, or
belonging to the Company including, but not limited to, those which relate to or
contain Confidential Information.


(e)  Prior Actions and Knowledge. I represent and warrant that from the time of
my first contact with the Company I held in strict confidence all Confidential
Information and have not disclosed any Confidential Information, directly or
indirectly, to anyone outside the Company, or used, copied, published, or
summarized any Confidential Information, except to the extent otherwise
permitted in this Agreement and in the Executive Employment Agreement between
the parties herein.


3.  Proprietary Rights, Inventions and New Ideas.


(a)  Definition. The term "Subject Ideas or Inventions" includes any and all
ideas, processes, trademarks, service marks, inventions, designs, technologies,
computer hardware or software, original works of authorship, formulas,
discoveries, patents, copyrights, copyrightable works, products, marketing and
business ideas, and all improvements, know-how, data, rights, and claims related
to the foregoing that, whether or not patentable, which are conceived, developed
or created which: (i) relate to the Company's current or contemplated business
or activities; (ii) relate to the Company's actual or demonstrably anticipated
research or development; (iii) result from any work performed by me for the
Company; (iv) involve the use of the Company's equipment, supplies, facilities
or trade secrets; (v) result from or are suggested by any work done by the
Company or at the Company's request, or any projects specifically assigned to
me; or (vi) result from my access to any of the Company's memoranda, notes,
records, drawings, sketches, models, maps, customer lists, research results,
data, formulae, specifications, inventions, processes, equipment or other
materials (collectively, "Company Materials").


(b)  Company Ownership. All right, title and interest in and to all Subject
Ideas and Inventions, including but not limited to all registrable and patent
rights which may subsist therein, shall be held and owned solely by the Company,
and where applicable, all Subject Ideas and Inventions shall be considered works
made for hire. I shall mark all Subject Ideas and Inventions with the Company's
copyright or other proprietary notice as directed by the Company and shall take
all actions deemed necessary by the Company to protect the Company's rights
therein. In the event that the Subject Ideas and Inventions shall be deemed not
to constitute works made for hire, or in the event that I should otherwise, by
operation of law, be deemed to retain any rights (whether moral rights or
otherwise) to any Subject Ideas and Inventions, I agree to assign to the
Company, without further consideration, my entire right, title and interest in
and to each and every such Subject Idea and Invention.


 
- 2 -

--------------------------------------------------------------------------------

 
(c)  Maintenance of Records. I agree to disclose promptly to the Company full
details of any and all Subject Ideas and Inventions. I agree to keep and
maintain adequate and current written records of all Subject Ideas and
Inventions and their development made by me (solely or jointly with others)
during the term of my employment with the Company. These records will be in the
form of notes, sketches, drawings, and any other format that may be specified by
the Company. These records will be available to and remain the sole property of
the Company at all times.


(d)  Determination of Subject Ideas and Inventions. I further agree that all
information and records pertaining to any idea, process, trademark, service
mark, invention, technology, computer hardware or software, data, code, original
work of authorship, design, formula, discovery, patent, copyright, product, and
all improvements, know-how, rights, and claims related to the foregoing
("Intellectual Property"), that I do not believe to be a Subject Idea or
Invention, but that is conceived, developed, or reduced to practice by the
Company (alone by me or with others) during the Period of Employment and for one
(1) year thereafter, shall be disclosed promptly by me to the Company (such
disclosure to be received in confidence). The Company shall examine such
information to determine if in fact the Intellectual Property is a Subject Idea
or Invention subject to this Agreement.


(e)  Obligation to Keep the Company Informed. During the period of my engagement
and for six (6) months after termination of my engagement by the Company, I
shall promptly disclose to the Company fully and in writing all Inventions
authored, conceived or reduced to practice by me, either alone or jointly with
others. In addition, I shall promptly disclose to the Company all patent
applications filed by me or on my behalf within a year after termination of my
engagement by the Company.


(f)  Access. Because of the difficulty of establishing when any Subject Ideas or
Inventions are first conceived by me, or whether they result from my access to
Confidential Information or Company Materials, I agree that any Subject Idea and
Invention shall, among other circumstances, be deemed to have resulted from my
access to Company Materials if: (i) it grew out of or resulted from my work with
the Company or is related to the business of the Company, and (ii) it is made,
used, sold, exploited or reduced to practice, or an application for patent,
trademark, copyright or other proprietary protection is filed thereon, by me or
with my significant aid, within one (1) year after termination of the Period of
Employment.


(g)  Assistance. I further agree to assist the Company in every proper way (but
at the Company's expense) to obtain and from time to time enforce patents,
copyrights or other rights or registrations on said Subject Ideas and Inventions
in any and all countries, and to that end will execute all documents necessary:
(i) to apply for, obtain and vest in the name of the Company alone (unless the
Company otherwise directs) letters patent, copyrights or other analogous
protection in any country throughout the world and when so obtained or vested to
renew and restore the same; and (ii) to defend any opposition proceedings in
respect of such applications and any opposition proceedings or petitions or
applications for revocation of such letters patent, copyright or other analogous
protection; and (iii) to cooperate with the Company (but at the Company's
expense) in any enforcement or infringement proceeding on such letters patent,
copyright or other analogous protection.


 
- 3 -

--------------------------------------------------------------------------------

 
(h)  Authorization to Company. In the event the Company is unable, after
reasonable effort, to secure my signature on any patent, copyright or other
analogous protection relating to a Subject Idea and Invention, whether because
of my physical or mental incapacity or for any other reason whatsoever, I hereby
irrevocably designate and appoint the Company and its duly authorized officers
and agents as my agent and attorney-in-fact, to act for and on my behalf and
stead to execute and file any such application, applications or other documents
and to do all other lawfully permitted acts to further the prosecution,
issuance, and enforcement of letters patent, copyright or other analogous rights
or protections thereon with the same legal force and effect as if executed by
me. My obligation to assist the Company in obtaining and enforcing patents and
copyrights for Subject Ideas and Inventions in any and all countries shall
continue beyond the termination of my relationship with the Company, but the
Company shall compensate me at a reasonable rate after such termination for time
actually spent by me at the Company's request on such assistance.


(i)  Existing Ideas. I acknowledge that there are no currently existing ideas,
processes, inventions, discoveries, marketing or business ideas or improvements
which I desire to exclude from the operation of this Agreement. To the best of
my knowledge, there is no other contract to assign inventions, trademarks,
copyrights, ideas, processes, discoveries or other intellectual property that is
now in existence between me and any other person (including any business or
governmental entity).


4.  Termination Obligations.


(a)  Upon the termination of my relationship with the Company or promptly upon
the Company's request, I shall surrender to the Company all equipment, tangible
Confidential Information, documents, books, notebooks, records, reports, notes,
memoranda, drawings, sketches, models, maps, contracts, lists, computer disks
(and other computer-generated files and data), any other data and records of any
kind, and copies thereof, created on any medium and furnished to, obtained by,
or prepared by myself in the course of or incident to my employment, that are in
my possession or under my control.


(b)  Following any termination of the Period of Employment, I will fully
cooperate with the Company in all matters relating to my continuing obligations
under this Agreement.


(c)  In the event that I leave the employ of the Company I hereby grant consent
to notification by the Company to my new employer about my rights and
obligations under this Agreement.


 
- 4 -

--------------------------------------------------------------------------------

 
(d)  Upon termination of the Period of Employment, I will execute a Certificate
acknowledging compliance with this Agreement in the form reasonably provided by
the Company.


5.  Injunctive Relief. I acknowledge that my failure to carry out any obligation
under this Agreement, or a breach or threatened breach by me of any provision
herein, will constitute immediate and irreparable damage to the Company, which
cannot be fully and adequately compensated in money damages and which will
warrant preliminary and other injunctive relief, an order for specific
performance, and other equitable relief. I further agree that no bond or other
security shall be required in obtaining such equitable relief and I hereby
consent to the issuance of such injunction and to the ordering of specific
performance. I also understand that other action may be taken and remedies
enforced against me.


6.  General Provisions.


(a)  Modification; Non-waiver. No modification of this Agreement shall be valid
unless made in writing and signed by both parties. The failure of either the
Company or me, whether purposeful or otherwise, to exercise in any instance any
right, power or privilege under this Agreement or under law shall not constitute
a waiver of any other right, power or privilege, nor of the same right, power or
privilege in any other instance. Any waiver by the Company or by me must be in
writing and signed by either myself, if I am seeking to waive any of my rights
under this Agreement, or by an officer of the Company (other than me) or some
other person duly authorized by the Company.


(b)  Binding Effect. This Agreement shall be binding upon me, my heirs,
executors, assigns and administrators and is for the benefit of the Company and
its successors and assigns.


(c) Governing Law. This Agreement shall be construed in accordance with, and all
actions arising under or in connection therewith shall be governed by, the
internal laws of the State of Nevada (without reference to conflict of law
principles).


(d)  Entire Agreement. This Agreement sets forth the parties' mutual rights and
obligations with respect to the subject matter of this Agreement. It is intended
to be the final, complete, and exclusive statement of the terms of the parties'
agreements regarding these subjects. This Agreement supersedes all other prior
and contemporaneous agreements and statements on these subjects, and it may not
be contradicted by evidence of any prior or contemporaneous statements or
agreements.


(e)  Attorneys' Fees. Should the Company, or any successor or assign of the
Company, resort to legal proceedings to enforce this Agreement, the Company in
such legal proceeding shall be awarded, in addition to such other relief as may
be granted, attorneys' fees and costs incurred in connection with such
proceeding.


 
- 5 -

--------------------------------------------------------------------------------

 
(g)  Severability; Rights Cumulative. If any term, provision, covenant or
condition of this Agreement, or the application thereof to any person, place or
circumstance, shall be held to be invalid, unenforceable or void, the remainder
of this Agreement and such term, provision, covenant or condition as applied to
other persons, places and circumstances shall remain in full force and effect.
The rights and remedies provided by this Agreement are cumulative, and the
exercise of any right or remedy by either the Company or me (or by that party's
successor), whether pursuant hereto, to any other agreement, or to law, shall
not preclude or waive that party's right to exercise any or all other rights and
remedies. This Agreement will inure to the benefit of the Company and its
successors and assigns.


(h)  Notices. Any notice, request, consent or approval required or permitted to
be given under this Agreement or pursuant to law shall be sufficient if it is in
writing, and if and when it is hand delivered or sent by regular mail, with
postage prepaid, to my residence (as noted in the Company's records), or to the
Company's principal office, as the case may be.


(i)  Assignment. This Agreement may not be assigned without the Company's prior
written consent.


(j)  Employee Acknowledgment. I acknowledge that I have had the opportunity to
consult legal counsel in regard to this Agreement, that I have read and
understand this Agreement, that I am fully aware of its legal effect, and that I
have entered into it freely and voluntarily and based on my own judgment and not
on any representations or promises other than those contained in this Agreement.


IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
set forth below.


CAUTION: THIS AGREEMENT CREATES IMPORTANT OBLIGATIONS OF TRUST AND AFFECTS THE
EMPLOYEE'S RIGHTS TO INVENTIONS AND OTHER INTELLECTUAL PROPERTY THE EMPLOYEE MAY
DEVELOP DURING HIS EMPLOYMENT.



Dated: October 20, 2006        EMPLOYEE:  
   
   
    By:   /s/ Brian Wade Bickford  

--------------------------------------------------------------------------------

Name: Brian Wade Bickford    

        COMPANY:         BLOODHOUND SEARCH TECHNOLOGIES, INC.  
   
   
    By:   /s/ David Campbell  

--------------------------------------------------------------------------------

Name: David Campbell    

 
 
- 6 -

--------------------------------------------------------------------------------

 